Citation Nr: 0309634	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for the 
service-connected residuals of a right knee injury with 
instability.  

2.  Entitlement to a rating higher than 10 percent for the 
service-connected traumatic arthritis of the right knee. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from February 1983 to August 
1999.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision of the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in July 2002.

In correspondence received in July 2002, the veteran withdrew 
his appeal of the issue of entitlement to a prestabilization 
rating for his knee disorder. 

In correspondence received in July 2002, the veteran 
contended that the scar on his right knee from surgery was 
painful and tender.  The RO has not adjudicated the issue of 
entitlement to a separate rating for a right knee scar, which 
is not inextricably intertwined with the issues being 
considered in this appeal.  It does not appear that that any 
impairment due to the scar has been considered as part of the 
ratings.  This matter is directed to the attention of the RO 
for appropriate action.

Additional development was undertaken by the Board in January 
2003, as set forth below.

REMAND

As noted, in January 2003, the Board ordered further 
development in this case without remanding the matter to the 
RO.  That development was ordered pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  See Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  While the 
Board regrets the additional delay resulting there from, in 
accordance with this decision, this case must be remanded for 
further development and review of evidence initially 
developed by the Board.
 
Likewise, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective November 9, 2000.  

The Board acknowledges that the RO has taken action to comply 
with the provisions of the VCAA.

In March 2000 the RO denied service connection for a left 
ankle sprain with tendon tear and the veteran was provided 
with his appellate rights.  Later, in August 2001, the RO 
again considered this issue, pursuant to the VCAA.  In 
correspondence received in October 2001, the veteran 
disagreed with that determination, thereby placing this issue 
in appellate status.  38 C.F.R. §§ 20.200, 20.201 (2002).  A 
review of the record does not show that this issue has been 
made the subject of a statement of the case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  The Board may not address 
this issue until the veteran has been sent a statement of the 
case.  38 C.F.R. § 20.200; Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:
 
1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for each issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

2.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
service connection for a left ankle 
sprain with tendon tear.  The veteran 
should be advised that he must perfect 
his appeal by timely filing a substantive 
appeal.  If and only if he does so should 
this issue be returned to the Board.  

3.  The RO should then review the 
veteran's claims for higher ratings for 
the service-connected residuals of a 
right knee injury with instability, and 
the traumatic arthritis of the right 
knee-including the evidence initially 
developed by the Board.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




